Filed 6/18/21 In re Z.K. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                   IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----


    In re Z. K., a Person Coming Under the Juvenile                                           C093220
    Court Law.

    EL DORADO COUNTY HEALTH AND HUMAN                                          (Super. Ct. No. SDP20190012)
    SERVICES AGENCY,

                     Plaintiff and Respondent,

              v.

    T. N.,

                     Defendant and Appellant.


             T. N., mother of the minor (mother), appeals from the juvenile court’s orders
denying her petition to modify a previous order and terminating her parental rights,
freeing the minor for adoption. (Welf. & Inst. Code,1 §§ 366.26, 388, 395.) We affirm.
                                                  BACKGROUND
             On June 5, 2019, the El Dorado County Department of Health and Human
Services (Department) filed a dependency petition on behalf of the eight-year-old minor




1            Unspecified statutory references are to the Welfare and Institutions Code.

                                                             1
pursuant to section 300, subdivision (b), alleging mother failed to protect the minor when
she left the minor at a motel overnight, unsupervised and alone, with no food and no
means of contacting mother. The petition noted the minor’s presumed father was
deceased.
       According to the detention report, mother planned to leave the minor alone
overnight for four nights. The minor had been exposed to domestic violence and was
displaying emotional issues at school. Mother denied having a substance abuse problem
or engaging in domestic violence and refused the social worker’s offer of alcohol and
other drug services. The Department recommended mother engage in services, including
counseling and parenting classes. While mother had not requested visits with the minor,
the Department recommended supervised visits twice a week.
       On June 6, 2019, the court ordered the minor detained with continued out-of-home
placement. The court further ordered that mother be provided with alcohol and drug
testing, substance abuse treatment, parenting education, and mental health counseling, as
well as supervised visitation with the minor.
       On July 8, 2019, the Department filed a first amended petition pursuant to section
300, subdivision (b), which added allegations regarding failure to protect the minor due
to mother’s repeated exposure of the minor to domestic violence between mother and her
boyfriend.
       The jurisdiction report noted that, in addition to the allegations in the first
amended petition, mother also had untreated substance abuse and mental health problems
which posed a risk to the minor. Mother reportedly entered an inpatient substance abuse
treatment program at Progress House on June 25, 2019. She was drug tested and
admitted to the program. Mother told the social worker she started drinking and smoking
marijuana because she “could not deal” with the death of the minor’s father, who was
murdered in 2011. She drank with the paternal grandmother, who was an alcoholic,
while the minor was in the care of the maternal grandmother. Mother stated she engaged

                                                2
in several romantic relationships after the father’s death. She stated she was the victim of
domestic violence in one of those relationships.
       Mother was reportedly visiting the minor twice each week. She was appropriate
and engaged with the minor. Mother was offered reunification services, including
individual counseling, parenting, domestic violence support, drug testing, and other drug
services. On June 11, 2019, mother tested positive for marijuana and alcohol. She tested
positive again for marijuana on June 19, 2019, and thereafter entered the inpatient
program at Progress House. Mother reported she had an appointment to discuss with her
physician the need for psychotropic medication and had placed herself on a list for
transitional housing. She was searching for a sponsor and was planning to enroll in
trauma-based individual counseling at Progress House when appropriate.
       The Department recommended that the court sustain the allegations in the
amended petition, declare the minor a dependent of the juvenile court and continue out-
of-home placement, and order that reunification services be provided to mother. At the
July 10, 2019 jurisdiction hearing, the court issued the recommended orders. Thereafter,
at the July 17, 2019 disposition hearing, the court found mother’s progress toward
alleviating or mitigating the causes necessitating removal were “adequate,” continued the
minor’s out-of-home placement, and ordered supervised visitation once weekly for four
hours and permitted telephone contact with the minor. The court also appointed a special
advocate (CASA) for the minor.
       On October 18, 2019, the CASA filed a report stating the minor was improving
greatly in foster care but still had some behavioral issues related to food and diet. The
CASA believed that the minor and mother loved each other and wanted to be reunited as
soon as possible and, based on mother’s progress in treatment, stated support for longer
or more frequent visits, continued reunification services, and transition into family
maintenance. The CASA recommended the minor remain in the care of her foster



                                             3
parents until mother was able to successfully complete treatment and transitional
services.
       The interim review report filed October 18, 2019, stated the minor was residing in
her third resource family home but was continuing to progress and do well in school
despite feeling sad and acting out on occasion. Mother completed her first treatment plan
at Progress House and was working on her second when she was terminated from the
program on August 5, 2019, due to “shoulder checking” another resident in the facility.
Mother had been on “black-out” status when she invited her ex-boyfriend to her
unsupervised weekend visit with the minor, falsely identifying him as her cousin. Mother
moved back to South Lake Tahoe and was homeless until she entered an inpatient
treatment program at Granite Wellness Treatment Center (Granite Wellness) in Auburn
on October 2, 2019. She reported having participated in four group sessions and one
individual session of outpatient services while in South Lake Tahoe before entering
inpatient treatment in Auburn.
       The Department reported it provided mother with individual trauma counseling,
random drug testing, other drug services, parenting classes, and a 12-step program.
Mother had attended one individual trauma-based counseling session and had another
scheduled when she was dismissed from Progress House. She was referred to counseling
in South Lake Tahoe but did not engage in those services. On October 15, 2019, mother
was referred back to her previous therapist and stated she would make an appointment as
soon as possible. In August and September 2019, mother submitted to random drug
testing nine times and missed three tests. She tested positive for alcohol twice and
marijuana three times. She denied using marijuana but neither confirmed nor denied
using alcohol. She participated in five sessions but missed three sessions of other drug
services at El Dorado County Mental Health. She qualified for inpatient services due to
her multiple positive drug tests and was reportedly working toward her treatment goals.
She was also reportedly enrolled in inpatient treatment at Granite Wellness and was

                                             4
participating and maintaining a positive attitude. Mother participated in seven of 12
parenting classes and attended two Alcoholics Anonymous (AA) meetings.
       Mother consistently participated in supervised visits with the minor; however, she
was late for or missed two visits and, in September 2019, a visit was cancelled because
mother smelled of alcohol and fell asleep multiple times during the visit. The minor
reported mother fell asleep during an October 2019 visit, but mother claimed she was just
laying down when the minor returned from the bathroom.
       The Department recommended continued out-of-home placement of the minor and
continued provision of reunification services to mother, concluding that, in order for the
minor to be returned home, mother needed to demonstrate an ability to maintain sobriety
and that she benefitted from treatment, and that she had the ability to adequately care for
and supervise the minor.
       The January 2020 status review report stated mother continued to participate in
residential inpatient substance abuse treatment, was doing well, and was expected to
move to the transitional program on January 7, 2020. Mother was working part-time and
being randomly drug tested. She was also interviewing for a transitional housing
program that would allow the minor to live with her for up to two years. Mother’s
Granite Wellness counselor reported that mother was participating in groups and
maintaining a positive attitude and she had had “no relapses, no behavior problems, and
no visitors.” Mother had also been meeting with a trauma-based counselor on a weekly
basis since November 2019 and was reportedly engaged in treatment. She attended two
AA meetings but, when that conflicted with her work schedule, she began meeting with
her sponsor on a weekly basis. She submitted to 13 random drug tests, missed three,
tested positive for alcohol twice and tested positive for marijuana four times.
       Mother continued to visit with the minor while in her residential treatment
program in Auburn. She was reportedly appropriate and engaged with the minor.



                                             5
       The social worker noted that, once mother entered into inpatient treatment at
Granite Wellness, she began to embrace her recovery and was committed to permanency
for herself and the minor. It was anticipated that mother would complete her inpatient
program on January 7, 2020, and would move directly into transitional living in Auburn
and participate in outpatient services. Despite mother’s progress, the Department
recommended continued out-of-home placement for the minor and an additional six
months of reunification services for mother with the goal of returning the minor to
mother’s care “within the next six months.”
       On January 6, 2020, the social worker received a telephone call from mother who
stated she had relapsed with alcohol over the weekend. In order to enter transitional
housing through Granite Wellness, mother would be required to maintain 30 days of
sobriety, meaning her earliest exit date would be February 6, 2020.
       At the six-month review hearing on January 15, 2020, the court continued the
minor in out-of-home placement and continued mother’s reunification services and
ordered supervised in-person visitation.
       On April 21, 2020, the housing manager at Granite Wellness reported that mother
relapsed the previous night and engaged in a physical fight with another resident at the
facility. The manager reported that mother was “ ‘belligerently intoxicated, talking in
circles,’ ” and refused to drug test. Mother admitted she drank that day and it “ ‘was not
the first time she had drank in the [facility].’ ” The sheriff arrived but did not arrest
mother, who had been discharged from the facility on the evening of April 20, 2020.
Mother later maintained she did not drink on April 20, 2020, or any other day while
residing in the transitional housing program and claimed she told the housing manager
she had been drinking so she could continue to receive services from Granite Wellness
and would not lose her housing. Mother also reported she refused to drug test because
she was angry the other woman involved in the altercation did not have to drug test. She
denied hitting the other woman, who mother claimed had used a racial slur.

                                               6
       On April 28, 2020, the foster mother reported that, during multiple video visits
with the minor, mother appeared visibly intoxicated and was slurring her words. Mother
denied drinking before or during any visit and stated she may have sounded tired because
she had been working double shifts.
       Mother completed another drug reassessment on May 21, 2020, and it was
determined she still met the criteria for outpatient services. However, on May 27, 2020,
mother’s outpatient counselor Laura Lagge reported that mother had been discharged
from outpatient services due to her lack of participation during the month of May. Lagge
reinstated mother on June 1, 2020 and, on June 30, 2020, reported that mother had been
attending and actively participating in groups and meeting with Lagge weekly. Mother
continued to participate in AA meetings and was referred to a therapist. She did not,
however, follow up on telehealth counseling or additional trauma-based counseling.
Mother completed 12 parenting classes.
       At the Department’s request, mother submitted to a fingernail test on June 19,
2020. The test was positive for alcohol. Mother admitted she began drinking again in
mid-April while she was residing in her transitional housing program and that she was
drinking approximately two to three times per week, consuming a “Four Loko and a half
of a fifth of vodka.” In the meantime, mother reported she completed her certified
nursing assistant program, was residing in a homeless shelter in Auburn, and would be
moving into an apartment in Auburn during the week of July 1, 2020.
       The Department noted mother’s progress had significantly declined and she
continued to suffer from substance abuse that “appears to be more severe than previously
understood.” Noting mother engaged in some services but not others, had not benefitted
enough to provide the minor with safety and stability, had not addressed the root causes
of her substance abuse and trauma history, and had not shown accountability or
commitment to her sobriety, the Department recommended the court terminate mother’s
reunification services and set the matter for a section 366.26 hearing.

                                             7
       Following the July 30, 2020 contested 12-month review hearing, the court found
the Department provided reasonable services, terminated mother’s services, and set the
matter for a section 366.26 hearing finding that, while mother consistently and regularly
contacted and visited with the minor, she had not made significant progress in resolving
the issues that led to removal or in demonstrating the capacity and ability to complete the
objectives of the case plan and provide for the minor’s safety, protection, and physical
and emotional well-being, and there was a substantial risk of detriment to the minor if
returned to mother’s care and custody.
       The section 366.26 report stated that, since visits were reduced to twice monthly
on July 30, 2020, mother attended visits but she and the minor watched movies and
television the majority of the time. On August 11, 2020, the minor was placed with
relatives. On September 17, 2020, the minor told the visitation supervisor she did not
want to visit with mother. Several days later during a home visit by the social worker,
the minor began sobbing and stated she did not want to go to her final visit with mother
because the last time they were together, mother’s “ ‘face looked different’ ” and was
“ ‘puffy’ ” like someone who “ ‘drinks a lot’ ” and mother was “ ‘mean’ ” to her. The
minor refused to visit with mother on October 1, 2020, and began sobbing again. At
another home visit on October 5, 2020, the minor became tearful and repeated that
mother’s face looked “ ‘puffy.’ ” When asked if she would prefer video or telephone
visits with mother rather than in-person visits, the minor was unable to give a clear
answer. When the social worker offered to call mother during the home visit, the minor
said, “ ‘[N]o thank you.’ ”
       The Department noted that, while mother and the minor shared a bond, “they do
not share a healthy attachment” because the minor “is parentified, has historically cared
for herself during her mother’s absences and has worried about her mother’s well-being
and happiness while she has been placed in out of home care.” The social worker
reported that, during a home visit, the minor stated, “ ‘I wanted to be in foster care

                                              8
because then I knew my mom would still be alive’ ” and stated that she worried mother
might drink so much that she would not wake up. The Department also noted that, while
visits between mother and the minor generally went well, mother had to be reminded
many times to follow visitation protocol and not discuss case-related information with the
minor; some visits had to be terminated due to mother falling asleep and appearing
visibly intoxicated during video visits; and mother frequently came to visits unprepared
(e.g., she did not bring lunch to a visit from 10:30 a.m. to 2:30 p.m.) despite reminders
from the visitation supervisors. The Department concluded the minor was adoptable and
recommended termination of mother’s parental rights with a permanent plan of adoption.
                                             I
                                   Section 388 Petition
       On October 22, 2020, mother filed a petition pursuant to section 388 requesting
that the court reinstate her reunification services. The petition alleged mother had
“remained clean and sober and completed her outpatient program” and the requested
change would be in the minor’s best interest because the minor “would be able to have a
real parent child relationship with her mother.”
                                             II
                Hearing On Section 388 Petition/Section 366.26 Hearing
       The hearing on mother’s section 388 petition and the contested section 366.26
hearing commenced on November 19, 2020. Mother’s therapist, Deborah Stevenson,
testified she had been working with mother since November 8, 2019, during which time
mother was consistent in attending sessions. Stevenson testified she worked with mother
on trauma history, including the death of the minor’s father, teaching mother mindfulness
skills and coping strategies, and addressing her daily concerns. Stevenson discussed
issues with mother including employment, which was very important to mother, and
housing, which was reportedly stable. Stevenson had been to mother’s home for therapy
sessions and noted the home was neat, clean, fit, and livable. Stevenson testified

                                             9
mother’s progress had been “somewhat slow and interrupted by the COVID situation and
not being able to connect for a few weeks.” She estimated mother would need another
six months of therapy.
       Next, the maternal grandmother testified she routinely dropped in on mother three
to four times per week to make sure mother was okay and, since July 2020, she had not
seen any evidence that mother was drinking or using drugs. Grandmother testified that
mother was participating in AA on a regular basis and had been working at a nursing
home for several months. Grandmother participated in several visits between mother and
the minor and observed them to interact “quite well.”
       Mother testified she never completed a psychotropic medicine evaluation and she
was never given a referral to do so. She testified she consistently participated in
counseling with Stevenson and completed a parenting program. She also completed an
inpatient rehabilitation program in January 2020 through Granite Wellness but relapsed
in April 2020. She went to AA meetings, stayed in contact with her sponsor, and stayed
focused on her coping skills in order to regain her sobriety at the beginning of May 2020.
She had another relapse in June 2020, after which she went to AA meetings, went to
therapy, did outpatient treatment, and stayed in contact with safe and sober people to
regain her sobriety. She eventually graduated from outpatient treatment. Mother testified
she had not had any alcohol or drugs since her last relapse. She testified she participated
in AA three times a week both in person and by video. Mother also testified regarding
the minor’s emotional challenges and how the minor communicated with her about
school problems and other issues.
       Social worker Jennifer Pera testified having had three conversations with the
minor (on September 22, 2020, October 5, 2020, and November 19, 2020) during which
Pera discussed the possibility of adoption with the minor. The minor stated she was
“very excited to spend the rest of her birthdays with her foster family,” she “wanted to
live with them forever,” and she “was excited about adoption.” Pera explained to the

                                             10
minor that adoption meant she would no longer have court-ordered visitation with mother
and would likely not see mother for a long time. Pera testified the minor stopped wanting
to visit mother after the second visit. Pera asked the minor if she wanted to ask the court
for a goodbye visit if the court decided adoption was appropriate and the minor said,
“ ‘No.’ ” Pera also asked if the minor wanted to call mother. The minor declined and
confirmed she wanted the court to order adoption.
       After taking the matter under submission, the court, on December 3, 2020, denied
mother’s section 388 petition, found the minor adoptable, and terminated parental rights.
       Mother timely appealed the court’s December 3, 2020 orders.
                                       DISCUSSION
                                              I
                              Denial Of Section 388 Petition
       Mother contends the juvenile court abused its discretion when it denied her section
388 petition. She claims there was sufficient evidence of changed circumstances based
on her completion of an outpatient rehabilitation program and schooling, change of
attitude and commitment to recovery, securing housing, participation in trauma-based
counseling, and 150 days of sobriety. She further claims she demonstrated reinstatement
of reunification services would be in the minor’s best interest.
       The Department argues mother’s circumstances were, at best, changing because
her positive efforts were recent and, in any event, her request for additional reunification
services would only serve to delay the minor’s permanency and therefore did not promote
the minor’s best interests. As we explain, the juvenile court did not err in denying
mother’s section 388 petition.
       A petition to change or modify a juvenile court order under section 388 must
factually allege that there are changed circumstances or new evidence to justify the
requested order, and that the requested order would serve the minor’s best interests. (In
re Daijah T. (2000) 83 Cal.App.4th 666, 672.) The petitioner has the burden of proof on

                                             11
both points by a preponderance of the evidence. (Cal. Rules of Court, rule
5.570(h)(1)(D).)
       To decide whether a parent has met his or her burden under section 388, the
juvenile court must consider such factors as the seriousness of the problem that led to the
dependency, and the reasons for the problem’s continuation; the degree to which the
problem may be and has been removed or ameliorated; and the strength of the relative
bonds between the dependent child and the child’s parents or caretakers. However, this
list is not exhaustive. (In re B.D. (2008) 159 Cal.App.4th 1218, 1229.)
       When reunification services have been terminated and a section 366.26 hearing
has already been set, a court assessing the child’s best interests must recognize the focus
of the case has shifted from the parents’ interest in the care, custody, and companionship
of the child to the needs of the child for permanency and stability. (In re Stephanie M.
(1994) 7 Cal.4th 295, 317.) The child’s best interests “are not to further delay
permanency and stability in favor of rewarding” the parent for his or her “hard work and
efforts to reunify.” (In re J.C. (2014) 226 Cal.App.4th 503, 527.) “A petition which
alleges merely changing circumstances and would mean delaying the selection of a
permanent home for a child to see if a parent, who has repeatedly failed to reunify with
the child, might be able to reunify at some future point, does not promote stability for the
child or the child’s best interests.” (In re Casey D. (1999) 70 Cal.App.4th 38, 47.) In
assessing the petition, the court may consider the entire history of the case. (In re
Justice P. (2004) 123 Cal.App.4th 181, 189.)
       We review the denial of a section 388 petition for abuse of discretion. (In re S.R.
(2009) 173 Cal.App.4th 864, 870; In re J.T. (2014) 228 Cal.App.4th 953, 965.) “ ‘ “The
appropriate test for abuse of discretion is whether the trial court exceeded the bounds of
reason. When two or more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for that of the trial court.” ’ ”
(In re Stephanie M., supra, 7 Cal.4th at pp. 318-319.)

                                              12
       Here, mother’s petition requested that the court reinstate her reunification services.
She argued changed circumstances based on the fact that she “has remained clean and
sober and completed her outpatient program,” and she argued the requested change was
in the minor’s best interest because the minor “would be able to have a real parent child
relationship with her mother.” She also attached a certificate of completion of an
outpatient program (dated October 12, 2020) and confirmation of the dates she met with
Stevenson for trauma-based therapy. At the hearing on her petition, mother offered
testimony that she participated in trauma-based therapy; completed a parenting program,
an inpatient rehabilitation program, and an outpatient treatment program; participated in
AA; maintained employment and a stable, clean home; consistently visited and interacted
well with the minor; and had been clean and sober since her last relapse in June 2020.
       Mother’s progress after her reunification services were terminated on July 30,
2020, while laudable, demonstrated her circumstances were, at best, changing. The
minor was removed in June 2019 due to the fact that mother had left her home alone,
overnight, with no food and no way to contact mother, something mother reportedly did
often. Mother exposed the minor to domestic violence in the home and struggled with
untreated mental health problems as well as substance abuse issues (namely, alcohol)
which proved to be more serious than initially thought, as demonstrated by her various
admitted relapses.
       Mother argues, and we do not doubt, that relapse is a common occurrence on the
difficult road to sobriety. She points to the fact that she had five months of sobriety as of
the July 30, 2020 hearing as evidence her circumstances had changed. Again, while
mother’s period of sobriety is commendable, the record makes plain that her
circumstances were changing, not changed. Mother tested positive for alcohol early in
the proceedings and entered inpatient treatment at Progress House. She completed her
first treatment plan but was terminated from the program on August 5, 2019 when she
“shoulder check[ed]” another resident and invited her ex-boyfriend to her unsupervised

                                             13
weekend visit with the minor. In August and September 2019, she tested positive for
alcohol twice (and tested positive for marijuana three times) and missed several sessions
of other drug services. She enrolled in inpatient treatment at Granite Wellness and
attended AA meetings but had a supervised visit cancelled in September 2019 because
she smelled of alcohol and repeatedly fell asleep during the visit. She relapsed in early
January 2020. In April 2020, she was discharged from Granite Wellness after she
engaged in a physical fight with another resident, was “ ‘belligerently intoxicated [and]
talking in circles,’ ” refused to drug test, and she admitted she consumed alcohol the day
of the fight and had done so previously while at the treatment facility. She later denied
drinking the day of the fight or any other time while at Granite Wellness. In late April
2020, the foster parent reported mother was slurring her words and appeared visibly
intoxicated during multiple video visits with the minor. Again, mother denied drinking.
She was discharged from outpatient services on May 27, 2020 due to her lack of
participation. She was subsequently reinstated in early June 2020; however, on June 19,
2020, she tested positive for alcohol and admitted she began drinking again in mid-April
while she was residing in her transitional housing program and that she was drinking
approximately two to three times per week. Then, while testifying at the hearing on her
section 388 petition, she denied having made those previous admissions. At best, mother
showed her circumstances were changing.
       We similarly reject mother’s claim that reinstatement of reunification services was
in the minor’s best interest. In order to determine the minor’s best interests, a court
examines “(1) the seriousness of the problem which led to the dependency, and the
reason for any continuation of that problem; (2) the strength of relative bonds between
the dependent children to both parent and caretakers; and (3) the degree to which the
problem may be easily removed or ameliorated, and the degree to which it actually has
been.” (In re Kimberly F. (1997) 56 Cal.App.4th 519, 532.) Mother claims she
demonstrated the problems necessitating the minor’s removal were “not too serious to

                                             14
correct,” she and the minor had a strong bond, and she had ameliorated the problems by
completing the various services, maintaining employment, obtaining housing, and
creating a sober support network. We disagree.
      As the Department reported, it became increasingly clear that mother’s issue with
alcohol abuse was “more severe than previously understood.” There is no question the
issue was serious and, as previously discussed, challenging in terms of achieving and
maintaining sobriety. Again, while mother was making laudable progress, the problem
was by no means removed. Similarly, mother’s serious mental health issues (including
past trauma) contributed to her behavior leading to removal of the minor and therefore
required treatment. While mother had been attending trauma-related therapy with some
consistency, her therapist testified mother would need another six months of counseling.
The record demonstrates the issues leading to dependency were serious and continuing.
      The record also makes plain that the bond between mother and the minor was
tenuous at best. The court noted the social worker’s reports and mother’s testimony
demonstrated that, while mother and the minor shared a bond, they did “not share a
healthy attachment, based in large part on Mother’s alcohol abuse and [the minor] having
been placed in the role of caregiver to Mother.” The minor had been removed from
mother’s care and custody for over one year and was ultimately placed with relatives on
August 11, 2020. Thereafter, she resisted visits with mother, stating more than once that
mother’s “ ‘face looked different’ ” and was “ ‘puffy’ ” like someone who “ ‘drinks a
lot’ ” and mother was “ ‘mean’ ” to her. The minor also expressed her desire to be
adopted by her foster adoptive parents.
      Lastly, we do not agree with mother’s claim that the problems which led to the
dependency were removed or ameliorated. It is true that mother completed her parenting
classes and inpatient treatment, was participating in trauma-based therapy and AA
meetings, and had secured housing and employment. However, we cannot ignore that the
benefit of each of those accomplishments was and is wholly reliant on mother’s ability to

                                           15
achieve and maintain sobriety, an issue which, as previously discussed at length, has yet
to be removed or ameliorated.
       We conclude the court did not abuse its discretion in denying mother’s section 388
petition.
                                              II
                        Beneficial Parental Relationship Exception
       Mother contends the juvenile court erred when it found the beneficial parental
relationship exception to adoption did not apply. We disagree.
       At the selection and implementation hearing held pursuant to section 366.26, a
juvenile court must choose one of the several “ ‘possible alternative permanent plans for
a minor child. . . . The permanent plan preferred by the Legislature is adoption.
[Citation.]’ [Citations.] If the court finds the child is adoptable, it must terminate
parental rights absent circumstances under which it would be detrimental to the child.”
(In re Ronell A. (1996) 44 Cal.App.4th 1352, 1368.) There are limited circumstances
permitting the court to find a “compelling reason for determining that termination [of
parental rights] would be detrimental to the child.” (§ 366.26, subd. (c)(1)(B).) Such
circumstances include when the parents have maintained regular visitation and contact
with the child, the child would benefit from continuing the relationship, and termination
of parental rights would be detrimental to the child. (§ 366.26, subd. (c)(1)(B)(1)
[beneficial parental relationship exception]; In re Caden C. (2021) 11 Cal.5th 614.)
       The party claiming the exception has the burden of establishing the existence of
any circumstances which constitute an exception to termination of parental rights. (In re
Cristella C. (1992) 6 Cal.App.4th 1363, 1372-1373; In re Melvin A. (2000)
82 Cal.App.4th 1243, 1252; Cal. Rules of Court, rule 5.725(d)(2); Evid. Code, § 500.)
       To prove that the beneficial parental relationship exception applies, the parent
must show there is a significant, positive emotional attachment between the parent and
child. (In re Beatrice M. (1994) 29 Cal.App.4th 1411, 1418-1419.) The parent must also

                                              16
prove that the parental relationship “ ‘promotes the well-being of the child to such a
degree as to outweigh the well-being the child would gain in a permanent home with
new, adoptive parents.’ ” (In re S.B. (2008) 164 Cal.App.4th 289, 297, quoting In re
Autumn H. (1994) 27 Cal.App.4th 567, 575.) “In other words, the court balances the
strength and quality of the natural parent[-]child relationship in a tenuous placement
against the security and the sense of belonging a new family would confer. If severing
the natural parent[-]child relationship would deprive the child of a substantial, positive
emotional attachment such that the child would be greatly harmed, the preference for
adoption is overcome and the natural parent’s rights are not terminated.” (In re Autumn
H., supra, at p. 575.) On the other hand, when the benefits of a stable, adoptive,
permanent home outweigh the harm the child would experience from the loss of a
continued parent-child relationship, the court should order adoption. (In re Caden C.,
supra, 11 Cal.5th at p. 634; In re Autumn H., at p. 575.)
       The beneficial parental relationship exception to adoption “must be examined on a
case-by-case basis, taking into account the many variables which affect a parent[-]child
bond. The age of the child, the portion of the child’s life spent in the parent’s custody,
the ‘positive’ or ‘negative’ effect of interaction between parent and child, and the child’s
particular needs are some of the variables which logically affect a parent[-]child bond.”
(In re Autumn H., supra, 27 Cal.App.4th at pp. 575-576.)
       The factual predicate of the exception must be supported by substantial evidence,
but the juvenile court exercises its discretion in weighing that evidence and determining
detriment. (In re Caden C., supra, 11 Cal.5th at pp. 639-640; In re K.P. (2012) 203
Cal.App.4th 614, 622.) We do not substitute our judgment for that of the juvenile court
as to what is in the child’s best interests. (In re Caden C., at pp. 639-640.) The specific
elements of this statutory exception require a close examination of “the importance of the
child’s relationship with the parent or the detriment of losing that relationship.” (Id. at
p. 614.) “When it weighs whether termination would be detrimental, the court is not

                                             17
comparing the parent’s attributes as custodial caregiver relative to those of any potential
adoptive parent(s).” (Id. at p. 634.) “[C]ourts should not look to whether the parent can
provide a home for the child; the question is just whether losing the relationship with the
parent would harm the child to an extent not outweighed, on balance, by the security of a
new, adoptive home.” (Ibid.)
       Here, there was substantial evidence to support the court’s finding that the
beneficial parental relationship exception did not apply.
       Mother claims she visited regularly and consistently with the minor until
August 11, 2020, when the minor was placed with relatives and refused any further visits.
There is little dispute that mother maintained regular visitation with the minor. However,
even frequent and loving contact is not sufficient to establish this benefit absent a
significant positive emotional attachment between parent and child. (In re I.R. (2014)
226 Cal.App.4th 201, 213.) Mother asserts she demonstrated the minor would benefit
from continuing the relationship by presenting evidence of the quality of her visits with
the minor, her insight into the minor, and her ability to provide support and
encouragement to the minor, as well as the mutual affection and interaction between the
two until August 11, 2020. Even assuming mother met the first prong of the beneficial
parental relationship exception, there was no evidence to establish the minor had such a
“substantial, positive, emotional attachment” to mother such that the minor would benefit
from continuing the relationship or be harmed to any significant extent should the
attachment be severed. (In re Caden C., supra 11 Cal.5th at pp. 634-636.)
       While many of mother’s visits with the minor were appropriate, with the minor
reportedly excited to see mother and happy to spend time with her, the quality of visits
overall varied. For example, there were multiple video visits during which mother
appeared visibly intoxicated and was slurring her words. Some visits had to be
terminated due to mother falling asleep. This was difficult for the minor, who had
disclosed to the social worker that she worried mother would drink so much she would

                                             18
not wake up. Oftentimes mother had to be reminded to follow visitation protocol and not
discuss case-related information with the minor, and she frequently came to visits
unprepared, including failing to bring lunch for the minor, despite reminders from the
visitation supervisors. Following a reduction in mother’s visits after the July 30, 2020
hearing, mother continued to attend visits but tended to watch movies and television with
the minor the majority of the time.
       In September 2020, the minor became upset prior to visits stating she did not want
to visit with mother because, during a previous visit, she thought mother’s “ ‘face looked
different’ ” and was “ ‘puffy’ ” like someone who “ ‘drinks a lot’ ” and mother was
“ ‘mean’ ” to her. The minor repeatedly became upset and refused to visit with mother,
and she declined an offer to connect with mother by telephone.
       Moreover, the minor was comfortable and doing well in the home of her extended
relatives, she was “very excited to spend the rest of her birthdays with her foster family,”
she “wanted to live with them forever,” and she “was excited about adoption.” She was
disappointed that the court process took so long and worried it would take even longer
because mother was not in favor of adoption. When the social worker explained that
adoption meant the minor would no longer have court-ordered visitation with mother and
would likely not see mother for a long time, the minor declined offers to visit or call
mother and confirmed she wanted the court to order adoption.
       Mother argues the fact that the minor had spent most of her life with mother
before she was detained at eight years old affected the bond between them. That fact cuts
both ways. While there was a parent-child bond between the two during the first eight
years of the minor’s life, the minor was also exposed to domestic violence involving
mother; she was parentified and had to learn to care for herself while she worried about
her mother; and she was often left to fend for herself. She grew to understand mother’s
problem with alcohol and was able to recognize when mother was intoxicated based on
how mother looked and behaved. Again, even assuming a bond between mother and the

                                             19
minor, there was a dearth of evidence to demonstrate that severing the bond would be
detrimental to the minor.
       There was sufficient evidence to establish mother’s visitation and contact with the
minor did not promote the minor’s well-being to such a degree as to outweigh the well-
being the minor would gain in a permanent home with her adoptive parents (see
Autumn H., supra, 27 Cal.App.4th at p. 575) and it was reasonable for the juvenile court
to find it was in the minor’s best interest to terminate parental rights and select a
permanent plan of adoption.
       The juvenile court did not err in finding the beneficial parental relationship
exception to adoption did not apply.
                                       DISPOSITION
       The juvenile court’s orders are affirmed.



                                           /s/
                                           Robie, Acting P. J.


We concur:


/s/
Murray, J.


/s/
Duarte, J.




                                              20